Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A multi-purpose infrared imaging device, comprising: a housing having an optical lens module mounted at a front end thereof, wherein: the housing is composed of and structured by multiple parts, and each part of the multiple parts is detachably connected and enclosed to form a chamber; an opening is disposed on the housing corresponding to the chamber; a power module for blocking the opening is detachably mounted in the chamber of the housing; an infrared sensor module, an infrared signal processing module and an infrared digital image processing module are further mounted in the chamber of the housing; and both of the infrared sensor module and the infrared digital image processing module are electrically connected to the infrared signal processing module and all of the three modules are electrically connected to the power module (Independent claim 1; claims 2-10 depend from claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 24, 2021